         Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

STEWART SMITH, Individually and        : CIVIL ACTION
on behalf of all others similarly situated,
                                       :
                        Plaintiff      :
                                       : Case No. 2:20-CV-3583-BMS
             v.                        :
                                       :
                                       :
DIRECT BUILDING SUPPLIES, LLC and :
DOES 1 through 10, inclusive, and each :
of them,                               : DEMAND FOR JURY TRIAL
                     Defendants        :


 DEFENDANT, DIRECT BUILDING SUPPLIES, LLC’S MEMORANDUM OF LAW IN
  SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

I.     INTRODUCTION

       Plaintiff, Stewart Smith, brings this lawsuit on behalf of himself and two purported

nationwide classes of individuals allegedly harmed by the imagined use of an automatic telephone

dialing system by Defendant, Direct Building Supplies, LLC (“Defendant”), and Defendant’s

purported calls to phone numbers on the National Do-Not-Call Registry. As an initial matter, the

Court should strike the class allegations of the Amended Complaint under Rule 12(f) because they

are deficient as a matter of law. Plaintiff’s putative class definitions advance improper “fail-safe”

classes, which, if certified, would leave class members free to pursue individual claims against the

Defendant if the Court ultimately enters judgment in Defendant’s favor.             Plaintiff’s class

allegations also necessarily fail because they would require extensive individualized fact-finding,

which is improper as a matter of law.

       In addition to the legal deficiencies of Plaintiff’s class action claims, Plaintiff’s Amended

Complaint fails to meet his burden of pleading a plausible claim under the Telephone Consumer

Protection Act (“TCPA”) against Defendant. Plaintiff’s Amended Complaint advances four
         Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 2 of 17




causes of action which derive from Defendant’s purported violation of Sections 227(b) and (c) of

the TCPA. Section 227(b) proscribes a person from placing solicitation calls when employing an

automatic telephone dialing system or pre-recorded voice. Section 227(c) proscribes a person from

calling an individual multiple times on a phone registered on the Do-Not-Call-Registry. Plaintiff

offers no evidence that Defendant placed any call that violated either section. Rather, Plaintiff’s

Amended Complaint alleges only the unsupported legal conclusion that Defendant placed the

offending calls.   Because Plaintiff’s Amended Complaint does not, and cannot, establish

Defendant or its representatives allegedly placed calls in violation of the TCPA, Plaintiff’s

Amended Complaint must be dismissed.

       Plaintiff’s Amended Complaint is deficient as a matter of law because it advances legally

impermissible fail-safe classes and lacks the factual support necessary to state plausible claims for

relief under the TCPA. Moreover, the Eastern District of Pennsylvania recently considered and

determined Plaintiff’s class claims to be deficient in a nearly identical Complaint filed against a

different defendant. See Smith v. Vision Solar LLC, No. 2:20-cv-02185, 2020 WL 5632653, at *3

(E.D. Pa. Sept. 21, 2020). Accordingly, Defendant respectfully requests that this Court grant its

Motion and Dismiss Plaintiff’s Amended Complaint, with prejudice.

II.    STATEMENT OF RELEVANT FACTS

       Plaintiff’s Amended Complaint alleges Defendant committed “illegal actions” by

“contacting Plaintiff on Plaintiff’s cellular telephone,” in violation of the TCPA. See Doc. 1, at ¶

1. The Amended Complaint lists Plaintiff as a purported class representative. Id. at ¶ 4.

Allegedly, Plaintiff did not provide Defendant with prior express consent for such calls, nor were

the calls made for an emergency purpose. Id. at ¶¶ 10-12. Additionally, Plaintiff claims that his




                                                 2
         Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 3 of 17




phone number ending in -6860 was added to the National Do-Not-Call registry in 2010. Id. at ¶

15.

       Plaintiff alleges that, on October 4, 2019, Defendant placed a call to Plaintiff. Id. at ¶ 8.

Plaintiff does not set forth the names or identities of any person he allegedly spoke to, or any facts

concerning the substance of this conversation. Id. at ¶¶ 8-18. Plaintiff alleges that Defendant

attempted to solicit its services during this call, but fails to allege which services Defendant

solicited, or any details or substance of the purported conversation. Id. Plaintiff does not indicate

whether he spoke with an employee of Defendant, a third-party agent, or otherwise. Id. Thereafter,

the Defendant allegedly called Plaintiff directly on four (4) occasions from October 2019 through

January 2020. Id. ¶ 10. Plaintiff further alleges that, during the calls supposedly placed by an

unnamed and unidentified representative of Defendant, Plaintiff notice a “pause and delay before

Defendant came on the line.” Id. ¶ 10. Due to this “noticeable pause,” Plaintiff draws the legal

conclusion that “these facts are indicative [of]… an automatic telephone dialing system.” Id. ¶ 11.

       Based upon these scant allegations, Plaintiff seeks to bring claims on behalf of himself,

and two putative classes of allegedly similarly situated individuals. Id. at ¶ 23. The class

allegations of the two putative classes Plaintiff proffers (“The ATDS Class” and “The DNC

Class”) are as follows:

                                            ATDS Class

       All persons within the United States who received any solicitation/telemarketing telephone
       calls from Defendant or its agent to said person’s cellular telephone for whom Defendant
       has no record of prior express consent for such calls within the four years prior to the filing
       of this Complaint.

                                                      ***

                                             DNC Class




                                                  3
           Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 4 of 17




         All persons within the United States registered on the National Do-Not-Call Registry for
         at least 30 days, who received more than one call made by or on behalf of Defendant that
         promoted Defendant’s products or services, within any twelve-month period, within four
         years prior to the filing of the complaint.

Id. at ¶¶ 24, 25.1 Plaintiff brings two causes of action, Counts I and II, on behalf of Smith

individually and the ATDS Class, with Count I alleging Defendant’s negligent violation of 47

U.S.C. § 277(b) and Count II alleging Defendant’s knowing and/or willful violation of the same.

Id. at ¶¶ 40-47. Plaintiff brings two other causes of action (Counts III and IV) on behalf of Plaintiff

individually and the DNC Class with Count III alleging negligent violation of 47 U.S.C. § 227(c),

and Count IV alleging Defendant’s knowing and/or willful violation of same. Id. at ¶¶ 48-55.

III.     STANDARD OF REVIEW

         A.       Fed. R. Civ. P. 12(b)(6)

         In considering a motion to dismiss under Rule 12(b)(6), the Court “accept[s] all factual

allegations as true [and] construe[s] the complaint in the light most favorable to the plaintiff.”

Warren Gen. Hosp. v. Amgen, Inc., 643 F.3d 77, 84 (3d Cir. 2011)(internal quotation marks and

citations omitted). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Although a court must accept all factual allegations contained in a complaint as true, that

requirement does not apply to legal conclusions; therefore, pleadings must include factual

allegations to support the legal claims asserted. Iqbal, 556 U.S. at 678, 684. “Threadbare recitals




1
  Plaintiff’s proposed class definitions are nearly identical iterations of class allegations made by the same Plaintiff in
a different suit, which this Court has already considered and dismissed as impermissible fail-safe classes. See Smith
v. Vision Solar LLC, No. 2:20-cv-02185, 2020 WL 5632653, at *3 (E.D. Pa. Sept. 21, 2020). Moreover, as part of the
Vision Solar action, Plaintiff readily conceded the issues with his proposed classes. See 2:20-cv-02185 Doc. 8 at p. 3
(“Plaintiffs do not dispute… the classes as proposed are likely fail-safe.”). As such, this Court previously dismissed
nearly identical class definitions and should do the same here.

                                                            4
         Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 5 of 17




of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Id., see also Phillips v. Cty. Of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008)(“We caution that

without some factual allegation in the complaint, a claimant cannot satisfy the requirement that he

or she provide not only ‘fair notice,’ but also ‘grounds on which the claim rests.”). Accordingly,

to survive a motion to dismiss, a plaintiff must plead “factual content that allows the court to draw

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678.

       B.      Fed R. Civ. P. 12(f)

       Pursuant to Fed R. Civ. P. 12(f), a “court may strike from a pleading an insufficient defense

or any redundant, immaterial, impertinent or scandalous matter.” Fed. R. Civ. P. 12(f). In a

purported class action, a court may strike class allegations at the pleadings stage where it is clear

on the face of the pleadings that a class may not be certified. See Zarichny v. Complete Payment

Recovery Servs., Inc., 80 F. Supp. 3d 610, 625-26 (E.D. Pa. 2015)(granting motion to strike TCPA

class allegations at pleading stage); see also Berk v. J.P. Morgan Chase Bank, N.A., 2011 WL

4467746, *8 (E.D. Pa. 2011).

IV.    LEGAL ARGUMENT

       A.      The Court Should Dismiss or Strike Plaintiff’s TCPA Class Action Claims

       A district court “will strike class action allegations without permitting discovery or waiting

for a certification motion” where it is clear on the face of the complaint “that the plaintiff cannot

meet the requirements for a class action.” Woodard v. Fed Ex. Freight East, Inc., 250 F.R.D.

178,182 (M.D. Pa. 2008); Berk v. J.P. Morgan Chase Bank, N.A., 2011 WL 4467746, at *8 (E.D.

Pa. 2011)(granting motion to strike class allegations at pleading stage); Panetta v. SAP Am., Inc.,




                                                 5
         Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 6 of 17




2006 WL 924966, at *5 (E.D. Pa. 2006). Here, Plaintiff’s TCPA class allegations fail because, if

granted as requested, those allegations would create impermissible fail-safe classes.




               1.      The DNC Class Creates An Impermissible Fail-Safe Class.

       If granted as requested, Plaintiff’s proposed DNC Class would create an impermissible

fail-safe class. A fail-safe class is one in which an individual’s membership depends upon whether

they have a valid claim - meaning the class cannot be identified until liability is established. See

Slapikas v. First Am. Title Ins. Co., 250 F.R.D. 232, 250-51 (W.D. Pa. 2008)(defining fail-safe

class as one that “impermissibly determines membership based upon a determination of liability”).

Fail-safe classes are improper because, they “shield[] the putative class members from receiving

an adverse judgment. Either the class members win or, by virtue of losing, they are not in the class

and, therefore, not bound by the judgment.” Randleman v. Fidelity Nat. Title Ins. Co., 646 F.3d

347, 352 (6th Cir. 2011). Plaintiff’s proposed class definitions would create fail-safe classes

because they necessarily require the Court to decide the merits of each individual’s case to

determine who is, and is not, in the proposed classes.

       In Zarichny, this Court struck the TCPA class allegations that were nearly identical to

Plaintiff’s putative ATDS and DNC class allegations here. Zarichny v. Complete Payment

Recovery Services, Inc., 80 F.Supp.3d 610, 624 (E.D. Pa. 2015). Specifically, Zarichny held the

following class allegations created an impermissible fail-safe class:

       All natural persons in the United States, who received one or more telephone calls from
       Defendants on the individual’s cellular telephone that was initiated using an automatic
       telephone dialing system to whom Defendants did not have their prior consent.




                                                 6
            Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 7 of 17




Zarichny, 2:14-cv-03197, ECF Doc. 1, ¶ 17 (E.D. Pa. 2014). The Zarichny court determined the

above class allegations created a “fail-safe class[] [because]… at the conclusion of the litigation,

should [defendant] prevail against Zarichny, and other putative class recipient would be free to

litigate the same claim against [defendant].” Zarichny, 80 F.Supp.3d at 626; see also Sauter v.

CVS Pharmacy, Inc., 2014 WL 1814076, at *9 (S.D. Ohio 2014)(collecting cases and holding that

TCPA class which only includes members who can “successfully demonstrate[] that the Defendant

made calls using an ATDS or an artificial or prerecorded voice to the class members’ cell phones

without the class members’ prior express consent… is the definition of a prohibited fail-safe

class.”).

        The nearly identical class definitions sub judice lead to the inescapable conclusion that

Plaintiff’s proposed DNC class creates an impermissible fail-safe class where membership

depends upon liability against Defendant. Plaintiff will likely highlight that the DNC Class does

not require prior express consent as a class defining feature. Nonetheless, membership in the DNC

Class necessarily depends upon a person receiving a “solicitation call,” which by definition only

includes calls initiated “for the purpose of encouraging the purchase or rental of… goods or

services… [without] that person’s prior expressed invitation or permission.” See 47 U.S.C. §

227(a)(4). As such, the requirement that a class member not provide prior expressed consent is

subsumed in the DNC Class definition based upon the meaning of a “solicitation call” under the

TCPA. The DNC Class is therefore essentially identical to the definition of the class previously

proffered in Vision Solar, wherein this Court dismissed Plaintiff’s class, and, further, where

Plaintiff conceded the class was in fact a fail-safe class as proposed. See Footnote 1.

                2.     The ATDS Class Creates An Impermissible Fail-Safe Class.




                                                 7
         Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 8 of 17




       Plaintiff’s proposed ATDS Class also creates an impermissible fail-safe class. When a

proposed TCPA class conditions membership upon a putative class member’s lack of prior express

consent, the proposed class is a fail-safe class and should be stricken. See Zarichny, 80 F. Supp.

3d at 625 (finding fail-safe classes and striking class allegations when a “putative TCPA class is

comprised of those people who received CPRS telephone calls without the recipient’s ‘prior

express consent.’”); Sauter, 2014 WL 1814076, at *9 (finding a fail-safe class and striking class

when membership was based upon receiving solicitation calls on “class members’ cell phones

without the class members’ prior express consent.”); Olney v. Job.com, Inc., 2013 WL 5476813,

*1 (E.D. Cal. 2013)(recognizing that “defining the [TCPA] class to include anyone who

received… a call without prior express consent means that only those potential members who

would prevail on this liability issue would be members of the class”).

       By conditioning member in the ATDS Class upon the lack of prior express consent to

receive a solicitation call, either the “class members win or, if the defense prevails, no class exists,

and the putative class members, unbound by any judgment, are free to pursue individual claims.”

Zarichny, 80 F. Supp. 3d at 624. Plaintiff’s proposed ATDS Class again creates an impermissible

fail-safe class because membership depends upon the lack of “prior express consent for such

[solicitation] calls” from Defendant. See Doc. 8, ¶ 24

               3.      The ATDS Class and the DNC Class Would Require Extensive
                       Individualized Fact-finding.

       Plaintiff’s so-called ATDS Class and DNC Class also runs afoul of Third Circuit precedent

and of Federal Rule of Civil Procedure 23, which proscribe individual fact-finding in class action

lawsuits. See Marcus v. BMW of North America LLC, 687 F.3d 583, 593 (3d Cir. 2012) (holding

that “[i]f class members are impossible to identify without extensive and individualized fact-

finding or ‘mini-trials,’ then a class action is inappropriate.”). This Court may not certify a class

                                                   8
          Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 9 of 17




if it cannot identify class members “without extensive and individualized fact-finding, or ‘mini-

trials.’” Marcus, 687 F.3d at 593. As addressed above, Plaintiff’s ATDS Class and DNC class

either explicitly, or implicitly, condition membership upon an individual not providing prior

expressed consent to receive solicitation calls from Defendant. By including prior consent as a

class-defining factor, Plaintiff’s putative classes require extensive individualized fact-finding. See

Zarichny, 80 F. Sup. 3d 626 (striking a putative TCPA class comprised of people who received

calls without “prior express consent” which would lead to “the sort of extensive fact-finding that

class actions should avoid.”) Such extensive individualized fact-finding is improper as a matter

of law. See Marcus, 687 F.2d at 593 (3d Cir. 2012); see also, Fed. R. Civ. P. 23.

                 4.       The ATDS Class is Impermissibly Overbroad and Not Ascertainable.

        Even if this Court determines that the ATDS Class is not a fail-safe class, which it most

certainly is, the ATDS Class should be stricken because it is unreasonably broad and would

inevitably include a vast number of members with no TCPA claims under Section 227(b). 2 In

Counts I and II, Plaintiff alleges that Defendant violated only section 227(b). See ECF Doc. 8, pg.

5. Section 227(b) does not impose liability on a caller for placing a solicitation call unless that call

was placed using an ATDS or an artificial and/or prerecorded voice. See 47 U.S.C. § 227(b).

Plaintiff’s ATDS Class, however, is not confined to calls placed by an ATDS or prerecorded voice.

Rather, Plaintiff’s ATDS Class includes any solicitation call from Defendant or its agent - thereby

unreasonably, deliberately, and tactically increasing the size of the putative class against

Defendant.




2
  As explained in greater detail above, the putative class members who would fit within the ATDS Class as presently
defined, but have no valid claim under § 227(b), would be unbound by any judgment and therefore free to pursue
individual claims against Defendant under other sections of the TCPA. This result further highlights that the ATDS
class is the definition of a fail-safe class.

                                                        9
        Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 10 of 17




       Plaintiff’s Amended Complaint demonstrates how his ATDS Class definition would vastly

inflate the size to include calls where no TCPA violation occurred. Plaintiff alleges that Defendant

placed four calls to him from October 2019 to January 2020. See ECF Doc. 8, ¶¶ 9, 10. These

calls would not violate Section 227(b) because Plaintiff fails to allege any facts, nor can he, that

Defendant used an ATDS or prerecorded voice to place the calls. Nonetheless, these lawful calls

would qualify under the Plaintiff’s over-expansive definition of the ATDS, as would any lawful

solicitation call made by Defendant to any person in the United States. Plaintiff’s ATDS class

fails to narrow its focus to calls that actually violate Section 227(b) of the TCPA.

       By intentionally defining the class to include members with no viable TCPA claim,

Plaintiff is engaging in a deliberate effort to unreasonably inflate the putative ATDS Class. In

Messner v. Northshore Univ. HealthSystem, the Seventh Circuit explained the danger of allowing

for vastly overbroad class definition:

       Even if a class’s claim is weak, the sheer number of class members and the potential payout
       that could be required if all members prove liability might force a defendant to settle a
       meritless claim in order to avoid breaking the company. While that prospect is often feared
       with large classes, the effect can be magnified unfairly if it results from a class defined so
       broadly as to include many members who could not bring a valid claim.

669 F.2d 802, 825 (7th Cir. 2012)(denying certification under Rule 23 due to an overly broad class

definition). Plaintiff’s expansive ATDS Class definition must be stricken because it intentionally

includes members with no valid TCPA claim against Defendant.

       Additionally, Plaintiff’s ATDS Class definition fails because membership in the ATDS is

not ascertainable. Ascertainability is an “essential prerequisite” for actions brought under Rule

23. See Federal Rule of Civil Procedure 23(b)(3); see also Marcus, supra., 687 F.3d at 592-93.

The ascertainability inquiry requires Plaintiff to demonstrate that the proposed class is “defined

with reference to objective criteria,” and that there is “a reliable and administratively feasible



                                                 10
        Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 11 of 17




mechanism for determining whether putative class members fall within the class definition.”

Hayes v. Wal-Mart Stores, Inc., 725 F.3d 349, 355 (3d Cir. 2013). In order to determine whether

a proposed class is ascertainable, the Court must determine whether the defined class specifies “a

particular group that was harmed during a particular time frame, in a particular location, in a

particular way.” Bright v. Asset Acceptance, LLC, 292 F.R.D. 190, 197 (D. N.J. 2013)(emphasis

supplied). Here, Plaintiff’s expansive ATDS class would include alleged harm caused by a call

from an ATDS, a prerecorded voice, or a lawful but unwanted solicitation call. Lumping each

type of call into the same class violates the ascertainability requirement of Rule 23. See Bright,

292 F.R.D. at 197 (denying class certification to an overbroad class that included members who

were not harmed in the same manner as the class representative). Accordingly, Plaintiff’s ATDS

class should be stricken, with prejudice.

       B.      Plaintiff’s Amended Complaint Fails to State a Claim Upon Which Relief Can
               Be Granted and Must be Dismissed in Full

       Plaintiff’s Amended Complaint must be dismissed in full because Plaintiff fails to plead

sufficient factual allegations to overcome the particularity-pleading requirement of Fed. R. Civ. P.

8(a)(2). Plaintiff’s Complaint is entirely devoid of factual allegations that plausibly suggest that

Defendant, or anyone acting on its behalf, placed a single call to Plaintiff. Plaintiff fails to provide

the content of a single call, and fails to identify any individuals with whom Plaintiff allegedly

spoke. Furthermore, Plaintiff fails to aver that the individual he purportedly spoke with solicited

Defendant’s services in any manner. Accordingly, Plaintiff fails to provide any factual basis for

the inferential leap Plaintiff asks this Court to make. Plaintiff’s threadbare recital of the elements

of a violation of the TCPA fail to raise a right to relief above the speculative level. See Twombly,

550 U.S. at 555. Because Plaintiff’s unsupported conclusory statements are devoid of factual




                                                  11
        Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 12 of 17




support, and fail to demonstrate a plausible TCPA claim against Defendant, Plaintiff’s Amended

Complaint must be dismissed in full.

               1.      Plaintiff Fails to Plead Sufficient Facts to Establish a Plausible ATDS
                       Claim Under 47 U.S.C. § 227(b).

       Counts I and II of Plaintiff’s Amended Complaint necessarily depend upon Defendant

placing multiple calls to Plaintiff using an automatic telephone dialing system (“ATDS”) in

violation of 47 U.S.C. § 227(b)(1). See Doc. 8 at ¶¶ 40-47. Section 227(b)(1) states that “[i]t

shall be unlawful for any person within the United States… to make any call (other than a call

made for emergency purposes or made with the prior express consent of the called party) using

any automatic telephone dialing system or an artificial prerecorded voice system.” The entirety of

Plaintiff’s allegations in support of the use of an ATDS consists of Plaintiff purportedly noticing

a “pause or delay before an agent or representative came on the line.” See Doc. 8, ¶¶ 9, 11, 14.

Plaintiff’s ATDS allegations grounded solely upon this purported “pause” are entirely speculative

in nature, do not suggest autodialer functionality, and should therefore be dismissed, with

prejudice.

       The Act defines an ATDS as “equipment that has the capacity to store or produce telephone

numbers to be called, using a random or sequential number generator; and to dial such numbers.”

47 U.S.C. § 227(a)(1). In this Circuit, a dialing system can only be considered an ATDS if it

possesses the “present capacity to generate random telephone numbers to dial.” Dominguez on

Behalf of Himself v. Yahoo, Inc., 894 F.3d 116, 120 (3d Cir. 2018) (affirming this Court’s grant of

summary judgment against plaintiff who could not establish defendant used an ATDS). In

Dominguez, the court expressly rejected an expansive statutory interpretation that would include

any device that had the potential or latent “capacity to function as [an] autodialer.” Id. at 118. The

court reasoned that an autodialer must be narrowly construed because otherwise, “any ordinary

                                                 12
         Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 13 of 17




smartphone could achieve autodialer functionality by simply downloading a random-number-

generating app.” Id. 118-19. Thus, for a device to be considered an ATDS, it must have the

present capacity to “generate[] random or sequential telephone numbers and dial[] those numbers.”

Id. at 121; accord, Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d 1301, 1317 (11th Cir.

2020) (holding that devices that automatically dialed stored lists of numbers were not ATDS under

47 U.S.C. § 227(b)); Gadelhak v. AT&T Services, Inc., 950 F.3d 458, 468 (7th Cir. 2020); Hand v.

Beach Entertainment KC, LLC, 456 F.Supp.3d 1099 (W.D. Mo. 2020).

         Applying the same reasoning as the Third Circuit in Dominguez, Plaintiff offers no facts

regarding the capacity of an alleged autodialer to generate random or sequential numbers and dial

those numbers. Courts nationwide have held that the mere allegation of a brief pause at the

beginning of a call is insufficient to support the inference of the use of an ATDS. See Bader v.

Navient Sols., LLC, 2019 WL 2491537, at *2 (N.D. Ill. June 14, 2019)(granting judgment on the

pleadings against plaintiff who alleged that he “noted a five second pause before being connected

with a live representative”); accord Hollis v. LVNV Funding, 2019 WL 1091336 (C.D. Cal.

2019)(dismissing TCPA claim where plaintiff alleged a “noticeable pause or delay” at beginning

of call); Smith v. Aitima Med. Equip., Inc., 2016 WL 4618780, (C.D. Cal 2016)(allegation of pause

“does not create a plausible inference regarding the capacity … to make random calls’).3 Plaintiff’s

Amended Complaint fails to offer any new allegations or facts that would suggest Plaintiff

received a call from a device with the present capacity to dial numbers at random.

         Plaintiff has not pled any facts that Defendant or its purported agents called Plaintiff using

equipment with the capability of generating numbers randomly or sequentially as required by


3
  Although some district courts have found that pleading a pause or delay could raise a plausible inference of the use
of an ATDS, see, e.g., Hazan v. Wells Fargo Home Mortg., 2020 WL 919183, at *3 (D. N.J. 2020), those cases are
not binding on this Court, and further fail to address how a noticeable pause creates a plausible inference regarding
the capacity to generate random numbers and make calls.

                                                         13
        Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 14 of 17




Dominguez. As such, Counts I and II of Plaintiff’s Amended Complaint must be dismissed, with

prejudice.

               2.      Plaintiff Fails to Plead Sufficient Facts to Establish a Do-Not-Call
                       Claim Under 47 U.S.C. § 227(c).

       Counts III and IV of Plaintiff’s Amended Complaint, brought under 47 U.S.C. § 227(c),

must be dismissed because Plaintiff offers no facts to support any inference that Defendant, or

someone acting on its behalf, placed a single call to Plaintiff. To establish a “Do Not Call Registry”

claim under § 227(c)(5), Plaintiff must plead facts that plausibly demonstrate: (1) they receive

multiple calls within twelve months, (2) from the same entity, (3) on a phone registered on the Do-

Not-Call-Registry. Huber v. Pro Custom Solar, LLC, 2020 WL 2525971, at *2 (M.D. Pa.

2020)(Citing 47 C.F.R. § 64.1200(c)(2)).

       Fatally, Plaintiff offers no factual allegations for this Court to infer that Defendant placed

a single call to Plaintiff, let alone multiple calls as required under the Act. Plaintiff’s threadbare

attempt to attribute the alleged calls to Defendant has no factual or evidentiary basis. Lacking any

factual support, Plaintiff alleges that “Defendant contacted Plaintiff on Plaintiff’s cellular

telephone number… in an attempt to solicit Plaintiff to purchase Defendant’s services.” See Doc.

8, at ¶ 8. This lone allegation is the sole factual support Plaintiff offers in the Amended Complaint.

       Plaintiff alleges that Defendant, as a non-descript legal entity, was the party that contacted

or attempted to contact Plaintiff. Id. Notably absent from Plaintiff’s Amended Complaint is any

mention that that any callers ever identified themselves as calling from, or on behalf of, Defendant.

There are no allegations within the Amended Complaint that would allow for an inference that

Defendant ever called Plaintiff, even once. Plaintiff does not identify the individual(s), with whom

he spoke, and whether those purported individual(s) were employees of Defendant, agents of

Defendant, or employees of a third party. Instead, Plaintiff baldly alleges Defendant, an entity and

                                                 14
        Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 15 of 17




not an individual, contacted him, and “there was a noticeable pause and delay before Defendant

came on the line.” Id. ¶ 9. Furthermore, Plaintiff fails to offer what services Defendant purportedly

offered, or whether there was any sort of dialogue between the parties.

        Second, without offering any nexus between Defendant and the content of the purported

calls themselves, Plaintiff fails to provide the numbers for any of the alleged calls, or that any of

the offending calls originated from telephone numbers confirmed to belong to Defendant. See

Doc. 8, at ¶¶ 8-22. Similarly, no such evidentiary support exists for Plaintiff’s contention that

Defendant ever owned the phone numbers from which Plaintiff received the alleged calls. Id.

Plaintiff offers no explanation as to who made this confirmation, and how, or what records or

investigation confirmed Plaintiff’s accusation. Plaintiff fails to provide this Court any reason at

all to accept his baseless legal conclusion—that the subject phone numbers belonged to

Defendant—as true. See Iqbal, 556 U.S. 678 (“the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.”).

        Finally, Plaintiff fails to establish that any of the alleged offending calls meet the statutory

definition of a solicitation call under 47 C.F.R § 64.1200(c)(2). See Doc, 8 ¶ 18. Without

providing factual averments supporting that each alleged call was for the purpose of promoting

Defendant’s products or services, this Court is unable to leap to the conclusion that the alleged

offending calls satisfy the legal definition of a solicitation call. Plaintiff’s failure to provide even

a modicum of factual detail surrounding any of the purported calls prevents Defendant from

preparing any sort of defense to his claims. Plaintiff’s allegation that Defendant, as an entity,

contacted him to solicit Plaintiff to purchase Defendant’s services cannot support Counts III and

IV of Plaintiff’s Amended Complaint, and as a result, Plaintiff fails to state a claim under 47 U.S.C.

§ 227(c).



                                                  15
        Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 16 of 17




       The scarce factual allegations contained in Plaintiff’s Amended Complaint fail to establish

a plausible claim for relief under 47 U.S.C. § 227(c). Plaintiff has not established, because he

cannot, that Defendant or its employees placed any of the purported calls, nor that the alleged

offending calls satisfy the statutory definition of solicitation calls. As such, Counts III and IV of

Plaintiff’s Amended Complaint must be, dismissed with prejudice.

V.     CONCLUSION

       For all the foregoing reasons, Defendant requests this Honorable Court grant its Motion

and dismiss Plaintiff’s Amended Complaint, with prejudice.

                                                      Respectfully submitted,

                                                      TUCKER ARENSBERG, P.C.


Dated: November 25, 2020                         By    /s/ Kevin L. Hall
                                                      Kevin L. Hall, PA I.D. #311826
                                                      Brian J. Murren, PA I.D. #324567
                                                      2 Lemoyne Drive, Suite 200
                                                      Lemoyne, PA 17043
                                                      Phone: (717) 221-7951
                                                      Fax: (717) 232-6802
                                                      khall@tuckerlaw.com
                                                      bmurren@tuckerlaw.com
                                                      Attorneys for Defendant, Direct Building
                                                      Supplies, LLC



TADMS:5413437-1 033874-189817




                                                 16
        Case 2:20-cv-03583-BMS Document 10 Filed 11/25/20 Page 17 of 17




                               CERTIFICATE OF SERVICE


       I, Kevin L. Hall, Esquire, of the law firm of Tucker Arensberg, P.C., hereby certify that I

served a true and correct copy of the foregoing document this date through the Court’s Electronic

Case Filing (ECF) system on the individuals as follows:



                                   Cynthia Z. Levin, Esquire
                                  Todd M. Friedman, Esquire
                                 1150 First Avenue, Suite 501
                                  King of Prussia, PA 19406
                                    Attorneys for Plaintiffs




                                                    TUCKER ARENSBERG, P.C.


Dated: November 25, 2020                        By /s/ Kevin L. Hall
                                                   Kevin L. Hall, PA I.D. #311826
                                                   2 Lemoyne Drive, Suite 200
                                                   Lemoyne, PA 17043
                                                   Phone: (717) 221-7951
                                                   Fax: (717) 232-6802
                                                   khall@tuckerlaw.com
                                                   Attorneys for Defendant, Direct Building
                                                   Supplies, LLC
